United States Court of Appeals
      for the Federal Circuit
                ______________________

                 ERVIN N. DELISLE,
                  Claimant-Appellant

                           v.

     ROBERT A. MCDONALD, SECRETARY OF
            VETERANS AFFAIRS,
               Respondent-Appellee
             ______________________

                      2014-7084
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 12-3113, Judge Alan G. Lance, Sr.
                ______________________

                Decided: June 18, 2015
                ______________________

   WILLIAM BARRETT RAICH, Finnegan, Henderson,
Farabow, Garrett & Dunner, LLP, Washington, DC,
argued for claimant-appellant. Also represented by
RONALD LEE SMITH, KARA F. STOLL.

    JAMES SWEET, Commercial Litigation Branch, Civil
Division, United States Department of Justice, Washing-
ton, DC, argued for respondent-appellee. Also represented
by JOYCE BRANDA, ROBERT E. KIRSCHMAN, JR., MARTIN F.
HOCKEY, JR.; DAVID J. BARRANS, LARA EILHARDT, Office of
General Counsel, United States Department of Veterans
Affairs, Washington, DC.
2                                        DELISLE V. MCDONALD




                  ______________________

    Before PROST, Chief Judge, LOURIE, Circuit Judge, and
                  GILSTRAP, District Judge. ∗
GILSTRAP, District Judge.
    Claimant-appellant Ervin N. Delisle appeals the deci-
sion of the United States Court of Appeals for Veterans
Claims in Delisle v. Shinseki, No. 12-3113 (Vet. App. Feb.
26, 2014), denying appellant’s application for an enhanced
disability rating under 38 U.S.C. § 1110 and diagnostic
code (“DC”) 5257. 1 For the reasons stated below, we
dismiss the appeal for lack of jurisdiction.
                        BACKGROUND
    Appellant Ervin N. Delisle served on active duty in
the United States Army from 1952 to 1954. During that
time, Mr. Delisle injured his left knee in a ski accident.
In the years following that injury, Mr. Delisle also began
to experience chronic pain in his right knee, and, in 1978,
the Department of Veterans Affairs Regional Office (“RO”)
granted Mr. Delisle’s claim for entitlement to a service
connection for his right-knee disorder. The RO then
assigned Mr. Delisle a 10 percent disability rating under
DC 5003. 2



     ∗
         Honorable Rodney Gilstrap, District Judge, United
States District Court for the Eastern District of Texas,
sitting by designation.
     1   The various DCs referenced in this opinion are
codified at 38 C.F.R. § 4.71a (2013).
     2   The service-connection for Mr. Delisle’s right-knee
disability, and the 10 percent disability rating applied by
the RO in 1978 are not in dispute and are not subject to
this appeal.
DELISLE V. MCDONALD                                      3



    Despite continued treatment, the condition of Mr.
Delisle’s right knee continued to deteriorate over time.
On April 7, 2010, Mr. Delisle underwent a total right-
knee replacement. Nine months prior to that procedure,
on June 28, 2009, Mr. Delisle filed a claim seeking an
increase to the 10 percent disability rating for his right
knee.
    The RO denied Mr. Delisle’s claim for an increased
rating. J.A. 265. However, while Mr. Delisle’s appeal to
the Board of Veterans Appeals (“Board”) was pending, he
underwent the total right-knee replacement discussed
above. J.A. 191–95. As a result, the RO assigned Mr.
Delisle a 100 percent disability rating for the period from
April 7, 2010 to May 31, 2011, and assigned a 60 percent
rating, along with a total disability rating based on indi-
vidual employability for the period following May 31,
2011. On appeal to the Board, Mr. Delisle challenged only
the RO’s determination that he was not entitled to a
disability rating of greater than 10 percent for the nine-
month period from June 30, 2009 to April 6, 2010.
    On June 28, 2010, the Board found that Mr. Delisle
was not entitled to a disability rating of greater than 10
percent during the relevant time period. J.A. 14–23.
Following a timely appeal, the Veterans Court affirmed
the Board. J.A. 5–6.
    Mr. Delisle now appeals to this court.
         JURISDICTION AND STANDARD OF REVIEW
    This court has limited jurisdiction to review decisions
of the Veterans Court. Title 38, section 7292 of the Unit-
ed States Code authorizes us to decide “all relevant ques-
tions of law, including interpreting constitutional and
statutory provisions.” Further, this court reviews such
questions of statutory or regulatory interpretation de
novo. Prenzler v. Derwinski, 928 F.2d 392, 393 (Fed. Cir.
1991). However, the statute further provides that, except
4                                         DELISLE V. MCDONALD




to the extent that an appeal presents a constitutional
issue, the court may not review “(A) a challenge to a
factual determination, or (B) a challenge to a law or
regulation as applied to the facts of a particular case.” 38
U.S.C. § 7292(d)(2).
                        DISCUSSION
    On appeal, Mr. Delisle argues that: (1) the plain lan-
guage of DC 5257 unambiguously mandates that the
regulation be interpreted as a “catch-all” intended to
compensate veterans for disabilities of the knee not
contemplated by other DCs; (2) Mr. Delisle suffered from
symptoms falling outside the scope of the DCs concerning
disabilities of the knee; and (3) the Board and the Veter-
ans Court erred in interpreting DC 5257 as applying only
to specific disabilities of the knee, specifically subluxation
and lateral instability.
I.   This Court Lacks Jurisdiction to Review the Veterans
        Court’s Application of the Law to the Facts.
     In affirming the Board’s denial of an increased disa-
bility rating for Mr. Delisle, the Veterans Court consid-
ered the specific symptoms identified by Mr. Delisle and
concluded that the Board properly rated such symptoms
under DCs other than 5257, including DC 5003. J.A. 4.
The court further held that:
     [A]bsent a showing that [Mr. Delisle] suffers from
     any symptoms not contemplated by the DCs for
     the knee, and even assuming arguendo that DC
     5257 could be applied as a “catch-all” provision, he
     has not demonstrated that the Board erred by fail-
     ing to use DC 5257 in such a manner.
J.A. 5.
    Even when an argument is “couched in terms of statu-
tory interpretation,” this court lacks jurisdiction where
“the review [the appellant] requests ultimately reduces to
DELISLE V. MCDONALD                                        5



an application of the law to facts.” Cook v. Principi, 353
F.3d 937, 940 (Fed. Cir. 2003). In this case, the Veterans
Court determined that Mr. Delisle’s identified symptoms
fall within established DCs (other than DC 5257). J.A. 4–
5. The Veterans Court then concluded that even assum-
ing DC 5257 could be read as a “catch-all,” there was
nothing in this case for it to catch. Id. This determina-
tion concerns questions of fact—or at least questions of
the application of the law to the facts—which are beyond
the jurisdiction of this court. 38 U.S.C. § 7292(d)(2).
             II. DC 5257 Is Not a “Catch-All”
    Further, if the court were to reach the merits of Mr.
Delisle’s claim, he cannot prevail. DC 5257 states:
    Knee, other impairment of:
    Recurrent subluxation or lateral instability:
    Severe                        30
    Moderate                      20
    Slight                        10
38 C.F.R. § 4.71a (DC 5257).

     Mr. Delisle argues that this portion of the regulation
must be read as a catch-all, covering all disabilities of the
knee not expressly contemplated by other DCs, regardless
of whether or not such injuries result in a specific symp-
tom or symptoms. To do otherwise, according to Mr.
Delisle, would render the phrase “knee, other impairment
of” a nullity. Appellant’s Br. 5–6. Appellee responds,
arguing that reading DC 5257 as a catch-all would re-
write the regulation and render meaningless the language
pertaining to subluxation and lateral instability. Appel-
lee’s Br. 13–15.
    Essentially, the parties dispute the proper canon of
interpretation to apply in this case. Mr. Delisle invokes
ejusdem generis, while the Appellee counters with expres-
sio unius est exclusio alterius. However, in this case, the
6                                       DELISLE V. MCDONALD




court need not engage in a lengthy analysis of the parties’
competing canons of construction.
    DC 5257 is unambiguous; by its plain language, it
provides compensation for veterans suffering from im-
pairments of the knee, other than those enumerated
elsewhere in the relevant regulations, that cause the
symptoms of recurrent subluxation or lateral instability.
Such a reading is consistent with the language of DC
5257, in that it gives meaning to both the title and the
language specifically identifying the covered symptomolo-
gy. Further, it is consistent with the remainder of the
relevant regulations. For example, the regulations con-
cerning injuries to the foot include the following:
    Foot injuries, other:
    Severe                         30
    Moderately severe              20
    Moderate                       10
38 C.F.R. § 4.71a (DC 5284). Such language—which
excludes any reference to specific symptoms—
demonstrates that the Department of Veterans Affairs
knew how to draft a catch-all, and chose not to create
such in the case of DC 5257.
    Mr. Delisle admits that he did not suffer from recur-
rent subluxation or lateral instability, as contemplated by
DC 5257. Because the court is persuaded that DC 5257 is
limited to establishing compensation for disabilities
causing such specifically enumerated symptoms, Mr.
Delisle is not entitled to an increased disability rating
under said DC.
                        CONCLUSION
    We find Mr. Delisle’s remaining arguments lack mer-
it. Further, and for the reasons stated above, this court
concludes that it lacks requisite jurisdiction and conse-
quently must dismiss this appeal.
DELISLE V. MCDONALD               7



                      DISMISSED
                        COSTS
    No costs.